DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 08, 2021 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on July 27, 2017. It is noted, however, that applicant has not filed a certified copy of the CN201710624553 application as required by 37 CFR 1.55.

Status of Claims
Claims 1-6, 10-11, and 13 are pending, with claims 1-4 withdrawn and claim 5 currently amended. Claims 7-9 and 12 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jinno (US Patent No.: 6/010,923 A, hereinafter, “Jinno”), prior art of record, in view of Furuta et al. (US Patent No.: 6/309,917 B1), prior art of record, Min et al. (US PG-Pub No.: 2017/0200745 A1, hereinafter, “Min”), prior art of record, and Yamazaki (US PG-Pub No.: 2016/0035896 A1, hereinafter, “Yamazaki”).
Regarding claim 5, Jinno discloses a method for manufacturing a lower temperature polycrystal silicon thin film transistor (see Jinno, FIGs. 2A-2H), comprising the steps of:
providing a substrate (10, FIG. 2A);
forming a gate electrode (11, col 7 and line 60) on the substrate (10, FIG. 2A);

forming a polycrystal silicon layer (13p, col 9 and line 22) on the gate insulating layer (12-1+12-2, FIG. 2E);
forming an etching stop layer (16, FIG. 2G) on the gate insulating layer (12-1+12-2) and the polycrystal silicon layer (13p, FIG. 2G);
forming a first through hole (left CT, FIG. 2G) and a second through hole (right CT, FIG. 2G) in the etching stop layer (16), the first through hole (left CT) exposing one end of the polycrystal silicon layer (13p), the second through hole (right CT) exposing the other end of the polycrystal silicon layer (13p, FIG. 2G);
forming one end of the exposed polycrystal silicon layer (S, FIG. 2G) as the source electrode contact layer (S), and forming the other end of the polycrystal silicon layer (D) as the drain electrode contact layer (D, FIG. 2G);
forming a source electrode (17, col 10 and lines 24-25) and a drain electrode (18, col 10 and line 26) on the etching stop layer (16), the source electrode (17) filled with the first through hole (left CT) to be in contact with the source electrode contact layer (S), the drain electrode (18) filled with the second through hole (right CT) to be in contact with the drain electrode contact layer (D, FIG. 2H).
Jinno is silent regarding forming a passivation layer on the source electrode, the drain electrode, and the etching stop layer; and the step of forming the first through hole (left CT) and the second through hole (right CT) in the etching stop layer (16) comprises: forming a photoresist layer on the etching stop layer; patterning the photoresist layer to form a first through hole and a second through hole to expose a 
However, Furuta discloses a method for manufacturing a thin film transistor (see Furuta, FIGs. 1A-1D), comprising forming a passivation layer (23, FIG. 1D) on a source electrode (18a, col 5 and line 50), a drain electrode (18b, col 5 and line 50), and an  etching stop layer (16, col 4 and line 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a passivation layer on Jinno’s source electrode, drain electrode, and etching stop layer, as taught by Furuta, in order to protect the thin film transistor (Furuta, col 5 and line 51).
Jinno in view of Furuta is silent regarding that the step of forming the first through hole (left CT) and the second through hole (right CT) in the etching stop layer (16) comprises: forming a photoresist layer on the etching stop layer; patterning the photoresist layer to form a first through hole and a second through hole to expose a portion of the etching stopper layer in the photoresist layer; and removing the exposed portion of the etching stop layer to form the first through hole and the second through hole in the etching stop layer; and a length of the polycrystal silicon layer in a horizontal direction is smaller than that of the gate electrode.
Min, however, discloses a method of manufacturing a thin film transistor (see Min, FIG. 5), comprising forming a photoresist layer (14, ¶ [0084]) on an etching stop layer (07, ¶ [0084]); patterning the photoresist layer (14) to form a first through hole (11, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to forming a photoresist layer on Jinno’s etching stop layer; patterning the photoresist layer to form a first through hole and a second through hole to expose a portion of the etching stopper layer in the photoresist layer; and removing the exposed portion of the etching stop layer to form the first through hole and the second through hole in the etching stop layer, as taught by Min, in order to etch the two through holes in Jinno’s etch stop layer.
Jinno in view of Furuta and Min is silent regarding that a length of the polycrystal silicon layer in a horizontal direction is smaller than that of the gate electrode.
Yamazaki, however, discloses a method of manufacturing a thin film transistor (see Yamazaki, FIG. 17B), wherein a length of an active semiconductor layer (55, ¶ [0069]) of the thin film transistor in a horizontal direction is smaller than that of a gate electrode (59, ¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a length of Jinno’s active semiconductor layer, which is the polycrystal silicon layer, in a horizontal direction smaller than that of the gate electrode, as taught by Yamazaki, in order to form a bottom-gate self-aligned thin film transistor (Yamazaki, ¶ [0259]). 
claim 11, Jinno in view of Furuta, Min, and Yamazaki discloses the method for manufacturing the lower temperature polycrystal silicon thin film transistor according to claim 5, wherein the etching stop layer (16) is formed of silicon oxide and/or silicon nitride (Jinno, col 10 and line 19).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jinno (US Patent No.: 6/010,923 A, hereinafter, “Jinno”), prior art of record, in view of Furuta et al. (US Patent No.: 6/309,917 B1), prior art of record, Min et al. (US PG-Pub No.: 2017/0200745 A1, hereinafter, “Min”), prior art of record, and Yamazaki (US PG-Pub No.: 2016/0035896 A1, hereinafter, “Yamazaki”), as applied to claim 5 above, and further in view of Arai (US Patent No.: 6/130,397 A, hereinafter, “Arai”), prior art of record, and Hsu et al. (US Patent No.: 8/349,630 B1, hereinafter, “Hsu”), prior art of record.
Regarding claim 6, Jinno in view of Furuta, Min, and Yamazaki discloses the method for manufacturing the lower temperature polycrystal silicon thin film transistor according to claim 5, wherein the step of forming the polycrystal silicon layer (13p) on the gate insulating layer (12-1+12-2) comprise: forming an amorphous silicon layer (13a, col 8 and line 1) on the gate insulating layer (12-1 and 12-2, FIG. 2C); implanting ions to the amorphous silicon layer (13a) by an ion implantation technique (col 9 and lines 37-39); performing recrystallization to the amorphous silicon layer (13a) by an anneal technique (col 8 and lines 22-26), to form the polycrystal silicon layer (13p/CH, FIG. 2F) and a polycrystalline silicon layer (S+D) doped with ions on the polycrystal silicon layer (13p/CH).

Arai, however, discloses a method for manufacturing a thin film transistor (col 4 and lines 51-54), comprising an annealing for recrystallization after an ion implantation (col 4 and lines 51-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the annealing of Jinno in view of Furuta, Min, and Yamazaki after the ion implantation, as taught by Arai, in order to recover the defects during ion implantation (Arai, col 1 and lines 14-18).
Jinno in view of Furuta, Min, Yamazaki, and Arai is silent regarding the annealing being a rapid thermal anneal technique, and removing the polycrystalline silicon layer doped with ions by dry etching.
Hsu, however, discloses a method for manufacturing a thin film transistor (see Hsu, FIGs. 2A-2I), comprising a rapid thermal anneal technique for recrystallization (col 4 and lines 42-45), and removing a polycrystalline silicon layer (114, col 5 and line 14) by dry etching (col 5 and line 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform Jinno’s annealing with a rapid thermal annealing technique, as taught by Hsu, since the selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. And it would have been obvious to one of ordinary .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jinno (US Patent No.: 6/010,923 A, hereinafter, “Jinno”), prior art of record, in view of Furuta et al. (US Patent No.: 6/309,917 B1), prior art of record, Min et al. (US PG-Pub No.: 2017/0200745 A1, hereinafter, “Min”), prior art of record, and Yamazaki (US PG-Pub No.: 2016/0035896 A1, hereinafter, “Yamazaki”), as applied to claim 5 above, and further in view of Sotani et al. (US PG-Pub No.: 2005/0263856 A1, hereinafter, “Sotani”), prior art of record.
Regarding claim 10, Jinno in view of Furuta, Min, and Yamazaki discloses the method for manufacturing the lower temperature polycrystal silicon thin film transistor according to claim 5, wherein the step of forming one end of the exposed polycrystal silicon layer (13p) as the source electrode contact layer (S), and forming the other end of the polycrystal silicon layer (13p) as the drain electrode contact layer (D) comprising: implanting ions to one end and the other end of the polycrystal silicon layer (13p) by an ion implantation technique, respectively (Jinno, col 9 and lines 37-41); and removing the remaining photoresist layer (Min, ¶ [0084]).
Jinno in view of Furuta, Min, and Yamazaki is silent regarding performing rapid thermal anneal activation to the one end and the other end of the polycrystal silicon layer with the ion implanted.
see Sotani, FIGs. 5-10), comprising performing rapid thermal anneal activation to ion-implanted polycrystal silicon layer (5, ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform rapid thermal anneal activation to Jinno’s one end and the other end of the polycrystal silicon layer with the ion implanted, as taught by Sotani, in order to activate the implanted ion impurities (Sotani, ¶ [0080]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jinno (US Patent No.: 6/010,923 A, hereinafter, “Jinno”), prior art of record, in view of Furuta et al. (US Patent No.: 6/309,917 B1), prior art of record, Min et al. (US PG-Pub No.: 2017/0200745 A1, hereinafter, “Min”), prior art of record, Yamazaki (US PG-Pub No.: 2016/0035896 A1, hereinafter, “Yamazaki”), and Sotani et al. (US PG-Pub No.: 2005/0263856 A1, hereinafter, “Sotani”), prior art of record, as applied to claim 10 above, and further in view of Harari (US PG-Pub No.: 2017/0092371 A1, hereinafter, “Harari”), prior art of record.
Regarding claim 13, Jinno in view of Furuta, Min, Yamazaki, and Sotani discloses the method for manufacturing the lower temperature polycrystal silicon thin film transistor according to claim 10.
Jinno in view of Furuta, Min, Yamazaki, and Sotani is silent regarding that the implanting ions by the ion implantation technique is boron ions.
see Harari, FIGs. 1A-2E), comprising boron ions as p-type ions (¶ [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform Jinno’s implanting ions by the ion implantation technique with boron ions, as taught by Harari, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the updated references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/Examiner, Art Unit 2892